DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102016008184 A1.
Claim 1
 	DE 102016008184 A1 discloses a light source (Fig. 3, Ref. 22) for emitting a light beam; a first moving mirror assembly for scanning the light beam (Fig.3, Ref. 62); a collimating lens for collimating (Fig. 3, Ref. 44) the scanning light on an illumination spot on the surface of the DUT (Fig. 3, Ref. 16); 10an imaging lens (Fig. 3, Ref. 110) for receiving a reflected scanning light comprised of the collimated scanning light reflected from the surface of the DUT (Fig. 3, Ref. 16); a second moving mirror assembly (Fig. 3, Ref. 48) for controlling a predetermined observation angle, wherein the first moving mirror assembly (Fig. 3, Ref. 62) and the second moving mirror assembly (Fig. 2, Ref. 62) moved in synchronization to maintain concentricity of the illumination spot on the surface 15of the DUT (In a further embodiment, the method may comprise the further step of carrying out substantially the same movements of the at least one movable measuring beam deflecting device and the at least one movable reference beam deflecting device for displacing the optical measuring beam and the optical reference beam in accordance with the synchronous driving. The movements of the movable deflectors can be carried out at the same time. Such carrying out of the same movements is made possible by the substantially corresponding geometrical and dynamic configurations of the movable reference beam deflection device and the movable measuring beam deflection device); a light collector (Fig. 3, Ref. 24) for collecting the reflected light from the second moving mirror assembly (Fig. 3, Ref. 48); a processor (Fig. 3, Ref. 108) including a memory (It is inherent a processor is going to have some sort of memory) for determining the optical characteristics of the surface of the DUT (Fig. 3, Ref. 16) responsive to the collected reflected light (The invention relates to a measuring device for monitoring a machining process, a system for machining and monitoring a workpiece and a method for monitoring a machining process. The measuring device is connected or connectable to a processing device for processing a workpiece by means of a high-energy processing beam. The measuring device comprises an optical coherence tomograph with a measuring beam source for generating an optical measuring beam and an optical reference beam.).  

    PNG
    media_image1.png
    496
    738
    media_image1.png
    Greyscale

Claim 2
 	DE 102016008184 A1 discloses a display for displaying information about the optical characteristics of the surface of the DUT (The invention relates to a measuring device for monitoring a machining process, a system for machining and monitoring a workpiece and a method for monitoring a machining process. The measuring device is connected or connectable to a processing device for processing a workpiece by means of a high-energy processing beam. The measuring device comprises an optical coherence tomograph with a measuring beam source for generating an optical measuring beam and an optical reference beam.).
Claim 3
 	DE 102016008184 A1 discloses the processor (Fig. 3, Ref. 108) determines the optical 25characteristics based on a predetermined pattern of the reflected light from the second moving mirror assembly (Fig. 3, Ref. 48).  
Claim 7
 	15DE 102016008184 A1 discloses a measurement circuit for converting the collected reflected light into an electrical signal (Fig. 3, Ref. 24; it is inherent that a spectrometer is going to produce electrical signals from the collected reflected light).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6, 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102016008184 A1.
Claim 4-5
	DE 102016008184 A1 discloses the claimed invention except for the light collector collects the reflected light from the second moving mirror assembly via a beamsplitter and a goniometer or the goniometer measures spatial distribution of light at the predetermined observation angle and allows steering the first moving mirror assembly and the second moving mirror assembly to a precise angular position, by the processor. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine DE 102016008184 A1 with the listed optical elements since it was well known in the art that using a beamsplitter and a goniometer provide precise movement of an optical beam, therefore improving scanning accuracy of the optical beam. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 6
 	DE 102016008184 A1 discloses the claimed invention except for a camera for capturing an image of the illumination spot on the surface of the DUT and in conjunction with a display for visual alignment of the illumination spot on the surface of the DUT. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine DE 102016008184 A1 with a camera for capturing an image of the illumination spot since it was well known in the art that using a camera to image an illumination spot allows for better alignment of the optical system, therefore providing for more accurate measurements. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 8
	DE 102016008184 A1 discloses the claimed invention except for the imaging lens includes a variable focal length between 18 and 400 mm. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine DE 102016008184 A1 with the variable focal length since it was well known in the art that having a variable focal length improves resolution over different distances to the object, therefore it maintains the quality of the optical signals over different distances. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 9-10

	DE 102016008184 A1 discloses the claimed invention except for the light source emits a broadband pulsed light beam or the broadband pulsed light beam is a 25high powered broadband white light source pulsed at a frequency range between 25 and 50 Hz. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine DE 102016008184 A1 with broadband pulsed light source since it was well known in the art that using such a light source improves detection of the object over different ranges, therefore improving the quality of the optical signals produced. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 11
	DE 102016008184 A1 discloses the claimed invention except for the collimating lens is an achromat doublet lens with a focal length of about 300 mm. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine DE 102016008184 A1 with the achromat doublet lens since it was well known in the art that using such a lens reduces chromatic and spherical aberration, therefore improving the overall quality of the detected signals. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 12 
	DE 102016008184 A1 discloses the claimed invention except for a light trap for trapping ambient lights. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine DE 102016008184 A1 with the light trap since it was well known in the art that using a light trap reduces the amount of unwanted light signals, therefore reducing the overall amount of noise that is detected by the detector. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 13
	DE 102016008184 A1 discloses the claimed invention except for a laser range finder for 10determining a distance and orientation of the retroreflectometer to the DUT. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine DE 102016008184 A1 with a laser rangefinder since it was well known in the art that using a laser range finder allows for precise detection of the distance between the device and object, therefore allowing for the correct focusing of the optical beam on the object which improves measurement accuracy. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        August 26, 2022